Citation Nr: 1744766	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  06-18 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the delimiting date of April 22, 2005 for use of education assistance benefits pursuant to Chapter 30, Title 38, United States Code, Montgomery GI Bill (MGIB) was correctly calculated, to include entitlement to extension of delimiting date to use the benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran had active military service from April 1975 to June 1981 and from January 1982 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and June 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claim is currently under the jurisdiction of the St. Petersburg, Florida RO.

In June 2017, a Travel Board hearing was held before the undersigned.  A transcript of the hearing has been associated with the file.


FINDINGS OF FACT

1.  The Veteran's active service ended on November 30, 1995.

2.  The record shows there was a break in service for 7 months and 9 days from June 16, 1981 to January 24, 1982 to which the Veteran does not dispute. 

3.  The basic delimiting period for the use of Chapter 30 educational assistance benefits ended on December 1, 2005; however taking in consideration the break in service, the adjusted delimiting date is correctly calculated at April 22, 2005.

4.  The Veteran requested an extension in a statement attached to her June 2006 substantive appeal.
 
5.  The Veteran was not prevented from beginning or continuing a program of education due to her own physical or mental disabilities during the original eligibility period.



CONCLUSION OF LAW

The delimiting date of April 22, 2005 was correctly calculated.  The criteria for an extension of the Veteran's period of eligibility for receiving VA educational assistance benefits under Chapter 30 beyond April 22, 2005, are not met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.7050, 21.7051 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran disputes the April 22, 2005 delimiting date for the end of her education benefits.  She does not dispute that there was a break in service from June 16, 1981 to January 24, 1982.

Under VA laws and regulations, a veteran generally has 10 years in which to utilize his or her entitlement to VA educational assistance.  38 C.F.R. § 21.7050 (a).  The time limitation begins to run on the date of the Veteran's last discharge or release from a period of active duty of ninety days or more of continuous service. 

However, in the case of a veteran who had eligibility for educational assistance under 38 U.S.C.A., Chapter 34, and who is eligible for educational assistance under 38 U.S.C.A., Chapter 30, as is the situation in this case since the Veteran first entered active service prior to June 30, 1985, a veteran shall have the 10-year period of eligibility reduced by the number of days the veteran was not on active duty during the time period beginning on January 1, 1977, and ending on June 30, 1985. 38 U.S.C.A. § 3031 (e)(1); 38 C.F.R. § 21.7050 (b)(1). 

VA must receive a claim for an extended period of eligibility provided by 38 C.F.R. § 21.7051 by the later of the following dates: (1) One year from the date on which the veteran's original period of eligibility ended; or (2) One year from the date on which the veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1032 (c).  In the current case, the claim for extension of the delimiting date was timely filed.  See statement attached to June 2006 substantive appeal.

The facts in this case are not in dispute.  The Veteran had active service from April 1975 to June 15, 1981 and from January 25, 1982 to November 30, 1995.  In January 2005, she submitted a claim for VA educational assistance with the Atlanta RO.  Based on her periods of active service, the RO calculated that her adjusted delimiting date was April 22, 2005. 

By letter dated in April 2005, the RO notified the Veteran that her Chapter 30 educational benefits expired on April 21, 2005 (the Board observes that the letter has a typo- as it notes the year as 1995), as she had a break of what was determined to be 7 months and 9 days between June 16, 1981 and the start of her second period of active duty service.  The Veteran disagreed with this determination. 

As noted, the regulation indicates that the delimiting date is to be reduced by the number of days a veteran was not on active duty during the time period beginning on January 1, 1977, and ending on June 30, 1985.  In making the calculations, the RO's worksheet indicates that it calculated the 7 months and 9 days reduction based on the beginning date of June 16, 1981 and the ending date of January 24, 1982, the date before the Veteran began her second period of active duty service.  The dates used by the RO are the dates mandated under the regulations.  38 U.S.C.A. § 3031 (e)(1); 38 C.F.R. § 21.7050 (b)(1).  Therefore the April 22, 2005 delimiting date is correctly calculated.

The Veteran also contends that she should be allowed an extension of the delimiting period.  38 C.F.R. § 21.7051 (a) allows for an extension of the delimiting period upon a showing that the veteran was prevented from initiating or completing his or her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  See 38 C.F.R. § 21.7051 (a)(2).  

The Veteran does not contend and the evidence of record does not otherwise demonstrate that she was unable to start or complete any chosen education program prior to April 22, 2005 due to physical or mental disability.  To the contrary, she was a Master of Science candidate in Information Technology at Johns Hopkins University from 2000 to 2001.  See January 2015 VA Form 22-1990, Application for Education Benefits.  Further, she indicated in testimony that she did not have any disabilities.

The Veteran has list various reasons as to why she was unable to apply for benefits within the allotted time period.  She contends, in part, in a June 2006 correspondence as well as her June 2017 testimony, that since being discharged from service, she had to work full-time as well as take care of her in-laws and mother.  She also noted that she went through a divorce and that she had her own health scare that turned out to be benign.  She indicated that she wanted to further her education in order to teach at a University post-retirement.  Consequently, she applied for benefits in January 2005.   

Here, none of the various circumstances for extending the delimiting date are applicable.  As noted above, the Veteran was not prevented from beginning or continuing a program of education due to her own physical or mental disabilities or due to forcible detainment by a foreign government or power as a prisoner of war.  

The Board notes that the Veteran's need to get a job, take care of her family, or the ending of her marriage are not legally sufficient reasons for extending the delimiting date.  The Board is sympathetic to her position.  However, it is well established that the Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [Chapter 30] benefits out of sympathy for a particular Veteran."  Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).

In sum, the Board has found that the Veteran's MGIB delimiting date is correctly calculated as April 22, 2005.  The Veteran filed her current claim for MGIB education benefits on January 31, 2005.  The Veteran does not contend and the evidence of record does not otherwise demonstrate that she was unable to start or complete any chosen education program prior to April 22, 2005 due to her physical or mental disability.  The Board concludes that an extension of the Veteran's delimiting date for MGIB education benefits beyond April 22, 2005 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The April 22, 2005 delimiting date is correct, and entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB), beyond April 22, 2005, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


